Citation Nr: 0312734	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a disability 
manifested by stiff joints.

3.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1996.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision rendered 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeared 
and testified in December 2002 before the undersigned 
Veterans Law Judge, sitting in Honolulu, Hawaii.

The Board observes that the veteran was permitted to provide 
testimony on his claim for a compensable disability rating 
for service-connected temporomandibular joint syndrome (TMJ).  
However, the hearing transcript reveals that the veteran was 
advised by the presiding Veterans Law Judge that a 
determination of the Board's jurisdiction over this issue 
would be made upon a further review of the claims file back 
in Washington, DC.  A review of the record shows that 
pursuant to a February 1999 RO rating decision, the veteran 
was awarded service connection for TMJ and assigned a 
noncompensable disability rating therefor.  The veteran filed 
a Notice of Disagreement in May 1999, and the RO issued a 
Statement of the Case in February 2000 maintaining the 
noncompensable rating.  The veteran did present any further 
argument on his TMJ claim until November 2001, when he 
inquired as to whether the rating for his TMJ "still 
stands."  Based on the circumstances described above, the 
Board does not have jurisdiction over the issue of 
entitlement to a compensable disability rating for TMJ 
because the veteran has not perfected a Substantive Appeal to 
the Board of Veterans' Appeals.  See 38 C.F.R. § 20.200, 
20.202 (2002).  The veteran's claim for a compensable 
disability rating for TMJ is therefore referred to the RO for 
appropriate action.  

In December 2002 the veteran withdrew his appeal with regard 
to the following issues:  entitlement to an increased 
disability rating for degenerative disc disease of the 
cervical spine; and entitlement to an increased disability 
rating for various scars affecting the left lateral neck, 
right little finger, and right arm.  Therefore, these issues 
are no longer in appellate status.  38 C.F.R. § 20.204 
(2002).


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently suffers from a heart disability that is related to 
service.  

2.  The medical evidence does not show that the veteran 
currently suffers from a disability manifested by stiff 
joints that is related to service.  

3.  There is no medical evidence showing that the veteran has 
ever been diagnosed with sleep apnea.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).

2.  Service connection for a disability manifested by stiff 
joints is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from a heart 
disability, stiff joints, and sleep apnea, as a result of 
injury or disease sustained during active military service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). W here a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
(such as cardiovascular disease, to include organic heart 
disease) to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A.  Service Connection for a Heart Disability

The veteran claims that he currently suffers from a heart 
disability that first manifested itself in service as a heart 
arrhythmia, and contends that the sinus brachycardia detected 
in service indicates he had a heart disability in service.  
He first complained of the heart arrhythmia in November 1996, 
at the time of his retirement from active duty service.  The 
veteran testified that he never complained of having a heart 
arrhythmia during service because he was concerned he might 
loose his flight status if he so reported, and he 
acknowledged that no health professional ever told him that 
he suffered from any heart ailment during service.  Indeed, 
the written statements of the veteran and his spouse contend 
that they were able to identify the arrhythmia themselves, 
without the assistance of a medical professional.  Moreover, 
while the service medical records (SMRs) show that the 
veteran's cardiac health was evaluated yearly, no arrhythmia 
or other cardiac ailment or abnormality was ever detected 
during service by a medical professional.  The sinus 
brachycardia that was detected in August 1979 was interpreted 
to be within normal limits.  

The post service medical records include a February 1997 VA 
general medical examination report, which notes the veteran's 
complaints of an irregular heart beat, but states that he 
never sought medical attention for it in service because he 
did not want his flight status changed.  Physical examination 
notes that the heart had a regular rhythm without rubs, 
murmurs, or gallops.  The relevant finding was 
"[p]alpitation by patient history."  

A May 1997 sleep apnea study, performed and prepared at the 
Queen's Medical Center, notes that the "[c]ardiac summary 
revealed no cardiac dysrhythmias."    

A December 1997 VA treatment record shows that the veteran 
was seen for complaints of palpitations.  

VA treatment records dated in January 1998 show that the 
veteran was seen for complaints of an irregular heartbeat.  
The veteran was diagnosed with palpitations and premature 
ventricular complexes. 

In April 1999, the veteran was apparently referred by VA to a 
private physician for a cardiology examination.  The 
veteran's complaints of a heart arrhythmia were noted.  Upon 
examination, there was a regular cardiovascular rhythm and 
the heart sounded normal, and the electrocardiogram was also 
described as normal.  The diagnosis was palpitations 
suggesting premature ventricular complexes.  The examiner 
reviewed the veteran's old electrocardiograms, which showed 
indications of premature ventricular complexes in 1998 and in 
another undated study, but that there were no arrhythmias on 
several of the other studies going back to 1980.  A letter 
from this physician states that the veteran has 
"longstanding [premature ventricular complexes], which are 
almost certainly benign."  It was recommended that the 
veteran undergo a treadmill stress test and echocardiogram 
"in order to be more certain that there is no underlying 
structural cardiac defect."  

An April 2001 treadmill stress test reported the following 
conclusions:  Normal electrocardiographic response to 
exercise; no significant chest pain; no significant 
arrhythmia.  Rare premature ventricular complexes with and 
without exercise; and normal resting blood pressure, normal 
response to exercise. 

An April 2001 echocardiogram report states the following 
impression:  Borderline mitral valve prolapse; trace mitral 
valve regurgitation; and a normal left ventricular ejection 
fraction.  

An April 2002 VA cardiology review, performed and prepared by 
a VA physician, notes that the veteran's medical records and 
complaints were reviewed.  The physician explains that 
"[s]inus brachycardia is not a cardiac arrhythmia, rather it 
is a slow heart rate that is a normal physiologic variation.  
The physician added that the in-service finding of sinus 
brachycardia "usually indicates excellent physical and 
cardiovascular conditioning."  The physician also states 
that a review of the entire record revealed no symptoms, 
signs, or electrocardiographic evidence of an arrhythmia at 
any time, and opined that the recent finding of borderline 
mitral valve prolapse and trace mitral regurgitation do not 
represent cardiac disabilities.  In the physician's opinion, 
the characterizations of "borderline" and "trace" for 
these findings do not indicate a significant abnormality that 
could be characterized as resulting in a cardiac disability. 

Based on the medical evidence and the applicable laws and 
regulations, service connection for a heart disability is not 
warranted.  As a member of the Air Force for 20 years with 
flight status, the SMRs document yearly cardiac examinations, 
which were all normal.  While the veteran claimed, upon 
retirement, that he had suffered from heart arrhythmia during 
service, there is no medical evidence of record to 
substantiate his claim.  The veteran has asserted that the 
sinus brachycardia detected during service supports his 
claim, but the medical evidence of record explains that such 
a finding was normal, if not indicative of excellent cardiac 
health.  In addition, the veteran acknowledges that he did 
not complain or seek evaluation for a heart arrhythmia during 
service, nor was any heart arrhythmia or other cardiac 
abnormality detected.  While the veteran is competent to 
report symptoms experienced, he is not a medical expert and 
therefore is not competent to render a medical diagnosis.  
Questions requiring such diagnostic skills must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With that as background, the Board first notes that as the 
veteran is not shown to have suffered from cardiovascular 
disease to a degree of 10 percent or more within one year 
from separation from service, presumptive service connection 
is not warranted.  This conclusion is based on the evidence 
of record, which shows that while the veteran was seen for 
complaints of palpitations in February 1997, this was by 
patient history only and was not objectively confirmed.  In 
any case, cardiac monitoring in May 1997 revealed "no 
cardiac dysrhythmias."  

Concerning whether direct service connection for a heart 
disability is warranted, the Board observes that the veteran 
has been diagnosed with borderline mitral valve prolapse, 
trace mitral regurgitation, and benign premature ventricular 
complexes.  However, contemporaneous cardiac examinations and 
studies also found his heart to be normal.  Indeed, an April 
2002 VA cardiac review of the veteran's medical history 
opines that these findings do not demonstrate that the 
veteran suffers from any significant cardiac abnormality that 
could be characterized as resulting in disability.  
Notwithstanding, assuming arguendo that the veteran does 
currently suffer from a heart disability based on these 
findings, there is no medical evidence to show that such a 
disability was incurred or aggravated during service.  While 
the Board has considered the veteran's contentions that he 
currently has a heart disability that began in service, the 
Board emphasizes that as he is not a medical expert he is not 
competent to render such medical findings.  Espiritu, 2 Vet. 
App. 492.  As such, the preponderance of the evidence is 
against the veteran's claim of service connection for a heart 
disability.

B.  Service Connection for a Disability Manifested by Stiff 
Joints

The veteran claims that he currently experiences stiff 
joints, particularly of the hands and knees, as a result of 
injuries sustained in service, including as a result of his 
ejection from an F-4 aircraft during service in 1982.  At the 
outset, the Board observes that the veteran has been service 
connected for several orthopedic disabilities, namely:  
degenerative disc disease of the cervical spine, currently 
rated as 20 percent disabling; degenerative disc disease of 
the lumbar spine, currently rated as 20 percent disabling; 
and the residuals of a right wrist injury, currently rated as 
10 percent disabling.   

The service medical records are devoid of any indication that 
the veteran complained of, was diagnosed with, or treated for 
any generalized orthopedic ailment casing a stiffening of the 
joints.

The post-service medical records include a February 1997 VA 
general medical examination report, which recounts the 
veteran's complaints of stiff joints in the knees, feet, 
elbows, and shoulders.  The examiner's findings were 
arthralgias of the knees, feet, elbows, and shoulders.  

A March 1999 VA radiology report of the right knee denotes 
the following impression:  "No evidence of degenerative 
joint disease.  A small subtle loose body cannot be ruled 
out." 

A May 1999 orthopedic examination report, apparently referred 
to a private orthopedic surgeon by VA, does not indicate that 
the veteran complained of any stiffness affecting the hands, 
knees, feet, elbows, or shoulders, nor did the examiner 
identify any ailments affecting these joints.  

After review of the evidence in light of the applicable laws 
and regulations, the Board finds that service connection for 
a disability manifested by stiff joints is not warranted.  As 
was previously noted, the veteran has been service-connected 
and is being compensated for orthopedic disabilities 
affecting the lumbar spine, cervical spine, and right wrist.  
To this extent, the veteran is already being compensated for 
stiffness that occurs as a result these disabilities.  

Beyond this, the medical evidence fails to show that there is 
any disease process affecting any other joint of the body, 
aside from the unconfirmed possibility that the right knee 
may contain a loose body.  Although a finding of arthralgias 
of knees, feet, elbows, and shoulders was noted in February 
1997, such a finding was apparently by history as physical 
examination did not identify any impairment of these joints.  
Although the Board does not doubt that the veteran 
experiences pain in multiple joints, pain alone, in and of 
itself, is not a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a disability manifested by joint 
stiffness.

C.  Service Connection for Sleep Apnea

The veteran claims that he currently suffers from sleep apnea 
that first manifested itself in service.  The SMRs are devoid 
of any indication that the veteran complained of, was 
diagnosed with, or treated for, sleep apnea.  Indeed, the 
veteran testified that he never reported it to any medical 
professional during service.  

The post-service medical records include a February 1997 VA 
general medical examination report, which notes the veteran's 
complaints of sleep apnea during service and presently.  The 
relevant finding was "sleep apnea by patient history."  

A May 1997 polysomnographic report, or sleep apnea study, was 
performed and prepared at the Queen's Medical Center.  The 
report states that this was an all-night study in two parts.  
In part one, it was observed that the veteran slept normally 
for 200 minutes out of 233 minutes with a 90 percent sleep 
efficiency.  He scored 4 out of 5 on the respiratory 
disturbance index, and the impression was that "[t]his study 
is consistent with essentially normal sleep architecture and 
function."  In part two of the study, the veteran's sleep 
efficiency was 90 percent and sleep maintenance was 94 
percent.  The impression for this part of the study states 
that "[a]though there was a slight reduction in the total 
respiratory events noted during this portion of the study, 
the total number from the part of the study was not 
consistent with obstructive sleep apnea.  Therefore, the 
ongoing use of a nasal [continuous positive airway pressure] 
would not be warranted."

The remaining evidence consists of the veteran's written 
statements and testimony, in which the veteran contends that 
the May 1997 sleep study was incomplete due to a malfunction 
in the monitoring equipment, and that he suffers from 
"borderline apnea."  

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for sleep apnea is not warranted.  This conclusion 
is based on the facts that there is no medical documentation 
of sleep apnea in service, nor is there any medical showing 
that the veteran currently suffers from sleep apnea.  While 
the veteran questions the accuracy of the May 1997 sleep 
study based on a malfunction that occurred in the monitoring 
equipment, the sleep study report itself does not report any 
malfunction.  However, assuming for the sake of argument that 
the sleep study was inaccurate and that the veteran indeed 
currently suffers from sleep apnea, as there is no evidence 
aside from the veteran's own statements that he had sleep 
apnea in service.  As he is not a medical professional, his 
statements alone are not sufficient to link any current sleep 
apnea to its incurrence during service.  Espiritu, 2 Vet. 
App. 492.  Thus, the preponderance of the evidence is against 
the veteran's claim of service connection for sleep apnea. 

D.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the various rating 
decisions, statement of the case, supplemental statement of 
the case, and January 2002 letter from VA to the veteran have 
informed the appellant of the information and evidence 
necessary to substantiate his claim, and have therefore 
satisfied the notification requirements.  In the January 
2002, the veteran was specifically advised of the information 
he was should provide in order to establish his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Indeed, subsequent to receipt of the January 2002 
letter referenced above, the veteran submitted additional 
evidence and VA procured additional evidence, including 
examinations, which were relevant to several claims and were 
subsequently reviewed by the RO and the Board.   
 
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, VA medical records and 
private medical records.  The veteran has also been provided 
various VA medical examinations to assist him in developing 
his claims.  The Board has reviewed all of the evidence and 
finds it is adequate for purposes of the issues decided in 
this appeal.  In short, VA has secured all relevant records 
identified by the veteran (as documented in the record) and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with the decisions rendered 
on this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claims herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a disability manifested 
by stiffness of the joints is denied.

Entitlement to service connection for sleep apnea is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

